EXHIBIT SECOND AMENDMENT TO SECOND AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP OF UNITED DEVELOPMENT FUNDING III, L.P. This SECOND AMENDMENT TO SECOND AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP of United Development Funding III, L.P. (the “Partnership”) is made and entered into this 9th day of June, 2009 by UMTH Land Development, L.P., a Delaware limited partnership, as the General Partner, Todd Etter, a Texas resident, as the Initial Limited Partner, and those parties who from time to time become Limited Partners as provided in the Second Amended and Restated Agreement of Limited Partnership, as amended, as the Limited Partners (capitalized terms used but not otherwise defined herein shall have the meaning ascribed to them in the Second Amended and Restated Partnership Agreement, as amended by the First Amendment, each as defined below). WHEREAS, on June13, 2005, a Certificate of Limited Partnership was filed with the Secretary of State of the State of Delaware, pursuant to which the General Partner and the Initial Limited Partner formed the Partnership under the Delaware Revised Uniform Limited Partnership Act; WHEREAS, the parties hereto previously entered into that certain Agreement of Limited Partnership dated February1, 2006; WHEREAS, the parties hereto previously entered into that certain Amended and Restated Agreement of Limited Partnership dated February9, 2006; WHEREAS, the parties hereto previously entered into that certain Second Amended and Restated Agreement of Limited Partnership dated April21, 2006 (the “Second Amended and Restated Partnership Agreement”); WHEREAS, the parties hereto previously entered into that certain First Amendment to Second Amended and Restated Agreement of Limited Partnership dated April 25, 2008 (the “First Amendment”); WHEREAS, the parties desire to amend the Second Amended and Restated Partnership Agreement, as amended by the First Amendment, to permit the Partnership to continue to offer and sell Units to Limited Partners pursuant to the Distribution Reinvestment Plan that are in addition to the Units offered and sold pursuant to the Offering; NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto agree as follows: 1.Amendment to Preamble to Section 8.5.The preamble to Section 8.5 of the Second Amended and Restated Partnership Agreement, as amended by the First Amendment, is hereby deleted in its entirety and replaced with the following: “8.5Limited Partner Contributions.
